DETAILED ACTION
Status Identifiers
Claim 36 includes the status identifier “new”, but the claim has already been of record.  This should be corrected in any further responses.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 35, 36, and 38-50 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (2015/0246845) in view of Lu (2010/0285290).
Seki teaches a known method of chemical vapor deposition of forming a layer useful for sunlight collecting glass, i.e. solar glass/cell [0002], comprising:
- providing a glass substrate [0002],
- forming a gaseous mixture comprising silane, a silica containing compound, an oxygen containing compound and a radical scavenger (ethylene) [0004-06].
	Seki does not teach the film containing titanium and therefore does not explicitly teach the claimed refractive index, either.
	Lu teaches an analogous process wherein a solar cell is formed on a glass substrate [0005-06], the coating comprises silica and titania and is formed by providing a mixture of gases to the substrate [0008-10].
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to add titania to the silica coding of Seki as Lu teaches that such a coating is operable and effective for a solar cell.  
	In regard to the refractive index, Seki teaches a refractive index of silica of just under 1.48, see table 5.  Lu further teaches however, a refractive index of silica at about 1.5 in further teaches the addition of titania to the layer gives more flexibility in tuning a refractive index [00452-43]. Per the combined teachings one would form a desirable layer including titania and silica with a refractive index of 1.48 or more if that met the requirements as described by the combined prior art.  It is noted that Lu teaches specific benefits of such a material mixture and control of the refractive index for the application as set forth by Seki and Lu in the solar cell art.
	Regarding claim 36, per above the teachings of Lu include that the amount of titania and silica in the oxide film is a result effective variable in order to control the refractive index. As such, it would have been obvious to control the amount of titania to silicon to less than one and or to control the amount of titanium compound in the mixture within the claimed range if that resulted in a favorable refractive index for the exact application.
	Regarding claim 38, as per the combined art citations, the coating is formed directly on the glass substrate.
	Regarding claim 39 and 40, the teachings include silicon dioxide (silica) and titanium dioxide (titania).
	Regarding claim 41, as per above the refractive index is a result effective variable and one of ordinary skill would be able to tune the index as desired. One would form a layer with a refractive index between 1.5 and 1.85 if desired.  The teachings of Lu include that the formed layer has a refractive index between 1.5 and 2.4 therefore overlapping the claimed range.
	Regarding claim 42, the teachings of Lu [0019] and the teachings of Seki [0004] each include a float glass ribbon process.
	Regarding claim 43, the prior art and instant claims include the same process of applying a mixture comprising a silica and tenant containing compound and oxygen containing compound a radical scavenger and a titanium containing compound, therefore the results of the deposition rate being greater than or equal to 280 nm/min as set forth by the instant claimed process would necessarily be achieved by the same process performed per the prior art.  Further, Seki generally teaches that the reaction rate is adjustable by controlling the amount of ethylene to silane [0005] and Lu teaches further that the deposition rate of the entire film is controllable by the ratio of silica to titania [0043], therefore it is well-established per the prior art that the deposition rate is a result effective variable and it would have been further obvious to control the deposition rate in contrast to other variables particularly such as described by Lu.  As per above it is established by the instant specification that the claim deposition rate is achievable by the same process.
	Regarding claim 44, both of the teachings include that the coating materials are mixed and then directed toward the glass substrate, see Lu [0038] and Seki [0016].
	Regarding claims 45-48, Seki teaches O2, silane and ethylene [0016], O2 is an inorganic oxygen compound.
	Regarding claims 49 and 50, Lu teaches titanium tetraethoxide and titanium tetrachloride [0041], which respectively meet the requirements of organic and inorganic titanium precursors.
	
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
Applicants argue that Seki teaches a post-mixing system.  The Office agrees that Seki teaches such, but maintains the rejection because, even though the mixing occurs after the injector head, there is still mixing prior to and at the substrate.  Clearly Seki desires mixing of the components to carry out the reaction, these components are mixed and carried past the substrate, which is moving, and directed to the noted exhaust channels – the stream flowing towards the exhausts is necessarily a mixed gas stream, as, at least, the middle channel must mix with/travel past the O2 streams.
In regard to the applicants arguments about color suppression, the claim is drawn to the claimed process and generally the prior art can include a different reason for combining.  There is also no support for the refractive index of 1.48 or greater providing critically beneficial results 
Applicants argue that Lu provides no unambiguous teaching of a refractive index of more than 1.48- but, as noted, Lu teaches a (base) refractive index of silicon of 1.5.  The further teachings include adding titanium which raises the refractive index and the teachings include that this is favorable, in fact for color suppression properties [0042].
The arguments then include that Lu teaches away from the claimed range because Lu exemplifies films with a titanium % less than claimed.  The Office maintains this position because the exemplification of particular values does not limit the overall teachings of Lu, which includes a broad range of titanium weight percent in the film between 0.1-99.9 wt% and therefore supports a much larger % of titanium precursor than exemplified in the table.  Furthermore, the teachings include that the refractive index control is a result effective variable and to control the same, one controls the amount of the components of the film, including titanium %.
Applicants then state that one would not be able to identify the inventive range reading the teachings of Lu as a whole.  The Office does not agree – particularly noting that the teachings include silicon oxide as 1.5, therefore one adding any amount of titanium would be understood to effect the claim refractive index range.
All elements of the rejection of Seki in view of Lu are therefore maintained.
In regard to the combination of Lu in view of Seki, the combination was not made in the manner argued, but the Office withdraws the rejection because the combination did not include the oxide compound.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715